Citation Nr: 0802907	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  02-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for bilateral 
hearing loss, finding that the veteran had not submitted new 
and material evidence to reopen the claim.  In August 2004, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The Board reopened the service connection claim for bilateral 
hearing loss in November 2004, finding that new and material 
evidence had been submitted, but remanded the issue on the 
merits.  After the case was returned to the Board, the Board 
denied the claim in March 2006.  The veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims; 
and in August 2007, the Court granted a Joint Motion for 
Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran should be provided with an additional VA 
audiological examination to determine the etiology of his 
bilateral hearing loss.  An examination that was provided in 
May 2005 was determined to be inadequate by the Court because 
the examiner stated in her report that the claims file was 
not reviewed due to the fact that the veteran's responses 
during the audiological examination were unreliable and not 
valid for rating purposes.  The examiner thus did not offer 
an opinion on the etiology of the hearing loss disability.  
The Joint Motion states that the VA examiner's report did not 
comply with the Board's remand instructions in November 2004 
and was in violation of Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination and obtain an 
opinion as to whether it is at least as 
likely as not that any current bilateral 
hearing loss disability is related to 
service.  

The examiner must review the claims folder 
in conjunction with the examination and 
resolve any significant discrepancy 
between the objective findings and the 
observed behaviors.  A detailed rationale 
must be provided for all opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) with notice 
of all relevant actions taken, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal and allow 
an appropriate period of time for response

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



